 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAndy Johnson Co., Inc. and Ironworkers Local No.114, International Association of Bridge, Structur-al, Ornamental and Reinforced Ironworkers, AFL-CIO. Case 19-CA-9016June 20, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHERUpon a charge filed on November 8, 1976, byIronworkers Local No. 114, International Associa-tion of Bridge, Structural, Ornamental and Rein-forced Ironworkers, AFL-CIO, herein called theUnion, and duly served on Andy Johnson Co., Inc.,herein called the Respondent, the General Counselof the National Labor Relations Board, by theRegional Director for Region 19, issued a complaintand notice of hearing on December 10, 1976, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that Respondent is amember of the Associated General Contractors ofAmerica, Inc.-Seattle Chapter, herein called AGC,and, by virtue of its membership in AGC, has been atall times material herein a party to a collective-bargaining agreement between the AGC and theUnion, which agreement designates the Union as theexclusive bargaining representative of all ironworkerswithin the jurisdiction of the agreement; that on orabout October 29, 1976, the Union requested ofRespondent's agent, AGC Director of Labor Rela-tions Bell, the names, addresses, social securitynumbers, and job classifications of Respondent's unitemployees for the period of July 1, 1974, throughOctober 22, 1976; and that, commencing on or aboutNovember 4, 1976, Respondent has refused, andcontinues to date to refuse, to provide the Unionwith the requested information. Subsequently, Re-spondent filed its answer to the complaint admittingin part, and denying in part, the allegations in thecomplaint.t In its letter, dated October 29, 1976, to AGC Director of LaborRelations Bell, the Union requested "a true and correct copy of the AndyJohnson and Company payroll records from July I, 1974 to October 22,1976." Although Respondent in its answer stated that it lacked independentknowledge of, and therefore denied, the allegation of the complaint that the230 NLRB No. 31On January 2, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment and brief in support thereof,with exhibits attached. The General Counsel submit-ted that the wage-related information sought ispresumptively relevant to the Union's policing of theparties' collective-bargaining agreement and thatRespondent in its answer has failed to advance anyreason for not providing the Union with therequested information. He therefore moved that theBoard grant summary judgment against Respondentbased on the pleadings and the attached exhibits andissue a Decision and Order requiring Respondent toprovide the requested information. Subsequently, onFebruary 8, 1977, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. On February 16, 1977, Respondent filed aCross-Motion for Summary Judgment to the Boardand for transfer to the Board pursuant to Section102.50 of the Board's Rules and Regulations, Series8, as amended, and on February 24, 1977, filed abrief in opposition to the General Counsel's Motionfor Summary Judgment and in support of its Cross-Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motions for SummaryJudgmentIn its Cross-Motion for Summary Judgment to theBoard, Respondent concurs with the General Coun-sel that the material facts in this proceeding are notin dispute. In this regard, Respondent states that,although the complaint mischaracterized the Union'sOctober 29, 1976, request for information1asspecifically seeking the names, addresses, socialsecurity numbers, and job classifications of Respon-dent's employees within the unit, "the differencebetween the actual demand by the Union [i.e., forinformation pertaining to nonunit as well as unitemployees] and the General Counsel's characteriza-tion of it [i.e., for unit employees only] does notappear to be material." Respondent, therefore, ineffect, concedes that it would have refused theUnion's request for information even if that requestUnion requested such information of Bell, it admitted the allegations of thecomplaint that at all times material herein, Bell has been its agent within themeaning of Sec. 2(13) of the Act and that it has refused to provide the Unionwith the information requested.308 ANDY JOHNSON CO., INC.had been limited solely to unit employees. In supportof its Cross-Motion for Summary Judgment, Respon-dent argues that in the absence of a showing of therelevance of such information, it was not required tocomply with the Union's request.It is well established that wage and employmentinformation pertaining to bargaining unit employeesis presumptively relevant for the purposes of collec-tive bargaining and contract administration inas-much as such information concerns the heart of theemployer-employee relationship, and that such infor-mation must be provided upon request to the unitemployees' bargaining representatives In addition, itis well settled that a union is not required to show theprecise relevance of such requested informationunless the employer comes forth with effectiverebuttal.3In its answer, Respondent did not assert anyreason for its refusal to provide the informationrequested by the Union. In its brief in opposition tothe General Counsel's Motion for Summary Judg-ment and in support of its Cross-Motion forSummary Judgment, Respondent, however, defendsits refusal to provide any payroll information to theUnion on the ground that the Union's demand forpayroll information "on its face presents an undueburden on the employer." Respondent, however, hasoffered nothing in support of this naked assertion.Inasmuch as Respondent has not asserted factssufficient to rebut the presumption of relevancy ofthe Union's request for information, insofar as itapplies to unit employees, we find that no materialissues of fact exist in this proceeding which warrant ahearing. Therefore, we further find that Respondentis and was at the time of the demand under anobligation to furnish such information to the Unionupon request, and that its refusal to do so violatedSection 8(a)(5) and (1) of the Act. We thereforehereby grant the General Counsel's Motion forSummary Judgment, and, accordingly, Respondent'sCross-Motion for Summary Judgment is herebydenied.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Washington corporation, is engagedin the general construction business at its place of2 Western Electric, Inc., 225 NLRB 1378 (1976); Hotel Enterprises, Inc.,d/b/a Royal Inn of South Ben4 224 NLRB 810 (1976); Warehouse Foods, ADivision of M.E Carter andCompany, Inc., 223 NLRB 506(1976); DynamncMachine Co., 221 NLRB 1140 (1975); Building Construction EmployersAssociation of Lincoln, Nebraska and M W. Anderson Construction Co., 185NLRB 34 (1970); Cowles Communications, Inc., 172 NLRB 1909 (1968);Curtiss-WriRht Corporation, Wright Aeronautical Division, 145 NLRB 152(1963), enfd. 347 F.2d 61 (C.A. 3. 1965).business located at Olympia, Washington. In thecourse and conduct of its business during the past 12months, Respondent purchased goods and materialsvalued in excess of $50,000 directly from sourcesoutside the State of Washington.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDIronworkers Local No. 114, International Associa-tion of Bridge, Structural, Ornamental and Rein-forced Ironworkers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.1II. THE UNFAIR LABOR PRACTICESA. The Collective-Bargaining Relationship1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All ironworkers within the jurisdiction of thecollective-bargaining agreement between AndyJohnson Co., Inc., and Ironworkers Local No.114, International Association of Bridge, Struc-tural, Ornamental and Reinforced Ironworkers,AFL-CIO.2. The collective-bargaining agreementAt all times material herein, the Employer has beena member of the Associated General Contractors ofAmerica, Inc.-Seattle Chapter (AGC), an organiza-tion of employers existing for the purpose of dealingwith labor organizations representing employees ofits employer-members concerning wages, hours, andother terms and conditions of employment. At alltimes material herein, Respondent, by virtue of itsmembership in AGC, has been a party to acollective-bargaining agreement between AGC andthe Union, which agreement designates the Union asthe exclusive bargaining representative of the em-ployees in said unit.3 Curtis-Wright Corporation, Wright Aeronautical Div.. supra at 69. Wenote that the unfair labor practice charge filed by the Union stated, interalia, that "the requested information is relevant to the needs of Local * 114in determining whether the contract has been adhered to, and whether thereis a basis for filing a grievance under the agreement."309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Request for Information andRespondent's RefusalCommencing on or about October 29, 1976, and atall times thereafter, the Union has requested theRespondent to supply it with a copy of AndyJohnson Co., Inc.'s payroll records from July 1, 1974,to October 22, 1976. Commencing on or aboutNovember 4, 1976, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to furnish the requested informa-tion to the Union.Accordingly, we find that the Respondent has,since November 4, 1976, and at all times thereafter,refused to furnish the Union with payroll recordsfrom July 1, 1974, to October 22, 1976, for employeesin the bargaining unit, including the names, address-es, social security numbers, and job classifications ofsaid unit employees, and that, by such refusal,Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom. Weshall further require Respondent, upon request, tofurnish the Union, as the exclusive representative ofall employees in the appropriate unit, payroll recordsfrom July 1, 1974, to October 22, 1976, for employeesin the bargaining unit, including the names, address-es, social security numbers, and job classifications ofsaid unit employees.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Andy Johnson Co., Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Ironworkers Local No. 114, InternationalAssociation of Bridge, Structural, Ornamental andReinforced Ironworkers, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All ironworkers within the jurisdiction of thecollective-bargaining agreement between Andy John-son Co., Inc., and Ironworkers Local No. 114,International Association of Bridge, Structural,Ornamental and Reinforced Ironworkers, AFL-CIO,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. At all times material herein, the above-namedlabor organization has been and is now the exclusiverepresentative of all employees in the aforesaidappropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit by refusing on orabout November 4, 1976, and at all times thereafterto furnish wage and employment information withrespect to said unit employees, Respondent hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to furnish information,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, andthereby has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(1)of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Andy Johnson Co., Inc., Olympia, Washington, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively with Ironwork-ers Local No. 114, International Association ofBridge, Structural, Ornamental and ReinforcedIronworkers, AFL-CIO, as the exclusive bargainingrepresentative of all ironworkers within the jurisdic-tion of the collective-bargaining agreement betweenAndy Johnson Co., Inc., and the above-named labororganization by refusing to furnish the said labororganization with payroll records from July 1, 1974,to October 22, 1976, concerning employees in the310 ANDY JOHNSON CO., INC.bargaining unit, including the names, addresses,social security numbers, and job classifications ofsaid unit employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain collectively with Iron-workers Local No. 114, International Association ofBridge, Structural, Ornamental and ReinforcedIronworkers, AFL-CIO, by furnishing the said labororganization with payroll records from July 1, 1974,to October 22, 1976, for Respondent's unit employ-ees, including the names, addresses, social securitynumbers, and job classifications of Respondent'semployees within the aforesaid appropriate unit.(b) Post at its Olympia, Washington, facility, copiesof the attached notice marked "Appendix."4Copiesof said notice, on forms provided by the RegionalDirector for Region 19, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withIronworkers Local No. 114, International Associ-ation of Bridge, Structural, Ornamental andReinforced Ironworkers, AFL-CIO, as the exclu-sive bargaining representative of all ironworkerswithin the jurisdiction of our collective-bargain-ing agreement, by refusing to furnish the saidlabor organization with payroll records from July1, 1974, to October 22, 1976, concerning ouremployees in the bargaining unit, including thenames, addresses, social security numbers, andjob classifications of our unit employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain collectivelywith Ironworkers Local No. 114, InternationalAssociation of Bridge, Structural, Ornamentaland Reinforced Ironworkers, AFL-CIO, byfurnishing to the above-named labor organiza-tion, as the exclusive representative of all employ-ees in the bargaining unit described below,payroll records from July 22, 1974, to October 22,1976, including names, addresses, social securitynumbers, and job classifications, for the employ-ees in the appropriate unit. The bargaining unitis:All ironworkers within the jurisdiction of thecollective bargaining agreement betweenAndy Johnson Co., Inc., and IronworkersLocal No. 114, International Association ofBridge, Structural, Ornamental and Rein-forced Ironworkers, AFL-CIO.ANDY JOHNSON Co.,INC.311